Citation Nr: 0005573	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  97-31 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder, including due to undiagnosed illness.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic fatigue, including due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to April 
1991, with service in Southwest Asia during the Persian Gulf 
War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran's claims were remanded by 
the Board in April 1999.


REMAND

The veteran claims that he has submitted new and material 
evidence sufficient to reopen his claims for service 
connection for a skin disability and for service connection 
for chronic fatigue syndrome.  These claims were remanded by 
the Board in April 1999.  The April 1999 Board decision 
directed the RO to schedule the veteran for a VA examination 
relative to the disabilities at issue.  The record does not 
reveal that the veteran was ever scheduled for such an 
examination.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as "the head of the Department."  38 U.S.C.A. 
§ 303 

(West 1991).  Further, the Court stated that where the remand 
orders of the Board or the Court are not complied with, the 
Board itself errs in failing to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268 (1998)

Medical evidence has been submitted since the April 1999 
Board decision.  A supplemental statement of the case 
evaluating the evidence submitted since the April 1999 Board 
decision is not of record.  Due process requires that the new 
evidence be evaluated by the RO and a supplemental statement 
of the case issued prior to review of the veteran's claims by 
the Board.

In April 1999 the veteran appointed a new service 
representative.  It does not appear that the veteran's new 
representative, the Missouri Veteran's Commission, has had an 
opportunity to review the veteran's claims file.  Due process 
requires that the veteran's representative be provided such 
an opportunity.

In light of the foregoing, the case is remanded to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he submit information 
concerning any additional VA and private 
medical treatment he has received since 
April 1991 for a skin disorder and 
fatigue.  The RO must take the 
appropriate action to attempt to obtain 
copies of all identified medical records 
which are not already in the veteran's 
claims file.  The RO should contact the 
St. Louis, Missouri VA Medical Center  
(John Cochran Medical Center) and request 
copies of all of the veteran's treatment 
records dated prior to 1997 and since 
June 1999.

2.  Following completion of the above 
development, the veteran should be 
afforded a VA general medical examination 
conforming to the criteria for conducting 

Persian Gulf War examinations contained 
in the April 28, 1998, memorandum from 
the Under Secretary for Health.  The 
claims file, a copy of this REMAND, and, 
if not sufficiently available on AMIE, a 
copy of the April 28, 1998, memorandum 
containing the Guidelines for Persian 
Gulf War disability examinations, must be 
made available to the examiner.  The 
purpose of this examination, and any 
other necessary examinations, is to 
identify all signs or symptoms that the 
veteran claims to experience on a chronic 
basis as a result of his service in the 
Persian Gulf War, with particular 
emphasis on skin disorders and fatigue.  
A complete history, including the time of 
initial onset as well as the frequency, 
duration and severity of manifestations 
should be elicited from the veteran.  All 
opinions expressed should be supported by 
reference to pertinent evidence.  All 
indicated tests should be conducted.  In 
regard to all currently identified skin 
disorders, the examiner is requested to 
provide a medical opinion, with 
supporting rationale, whether any such 
current disorder is related to any skin 
disorder manifestation demonstrated 
during service or whether he has a skin 
disorder of undiagnosed pathology.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination complies fully with 
the above instructions, and if not, the 
RO should take corrective action.  See 
Stegall. 


4.  Upon completion of the above 
requested development, and any other 
necessary development, the RO should 
readjudicate the claims of whether new 
and material evidence has been received 
to reopen claims for service connection 
for a skin disorder, to include due to 
undiagnosed illness, and chronic fatigue, 
due to undiagnosed illness, with 
consideration of all applicable laws and 
regulations, to include pertaining to 
finality of an unappealed RO 
determination and reopening a previously 
finally denied claim, and 38 C.F.R. § 
3.317.  If the evidence demonstrates a 
disability based on a diagnosed illness, 
the RO should consider the claim for 
service connection on a direct basis 
other than due to undiagnosed illness.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction or 
if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond. 
The supplemental statement of the case 
should include all laws and regulations 
applicable to finality of an unappealed 
RO decision, as well as for reopening a 
final previously denied claim.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


